Title: To Thomas Jefferson from Martha Jefferson, 27 May 1787
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas



My dear Papa
Paris, May 27th, 1787.

I was very glad to see by your letter that you were on your return, and I hope that I shall very soon have the pleasure of seeing you. My sister’s letter gave me a great deal of happiness. I wish she would write to me; but as I shall enjoy her presence very soon, it will make up for a neglect that I own gives me the greatest pain. I still remember enough of geography to know where  the places marked in your letter are. I intend to copy over my extracts and learn them by heart. I have learnt several new pieces on the harpsichord, drawn five landscapes and three flowers, and hope to have done something more by the time you come. I go on pretty well with my history, and as for Tite Live I have begun it three or four times, and go on so slowly with it that I believe I never shall finish it. It was in vain that I took courage; it serves to little good in the execution of a thing almost impossible. I read a little of it with my master who tells me almost all the words, and, in fine, it makes me lose my time. I begin to have really great difficulty to write English; I wish I had some pretty letters to form my style. Pray tell me if it is certain that my sister comes in the month of July, because if it is, Madame de Taubenheim will keep a bed for her. My harpsichord is not come yet. Madame L’Abbesse is better, but she still keeps her bed. Madame de Taubenheim sends her compliments to you. Pray how does your arm go? I am very well now. Adieu, my dear papa; as I do not know any news, I must finish in assuring you of the sincerest affection of your loving child,

M. Jefferson

